Exhibit 10.2

 

Employment Agreement of Steven J. Klinger

This Employment Agreement (the “Agreement”) is effective as of May 11, 2006 (the
“Effective Date”), by and between Smurfit-Stone Container Corporation (the
“Company”) and Steven J. Klinger (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its President and Chief
Operating Officer.

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

1.             Employment. The Company hereby employs the Executive and the
Executive hereby accepts employment with the Company as President and Chief
Operating Officer of the Company. During the Employment Term (as hereinafter
defined), Executive will have the title, status and duties of President and
Chief Operating Officer of the Company and will report directly to the
Company’s  Chairman and Chief Executive Officer.

2.             Term of Employment. The term of employment (“Employment Term”)
will commence on the Effective Date, and will continue thereafter until two
years from the Effective Date and will be automatically extended for subsequent
one (1) day periods for each day of the Employment Term that passes after the
Effective Date, unless sooner terminated by either party in accordance with the
provisions of this Agreement. The intent of the foregoing provision is that the
Agreement becomes “evergreen” on the Effective Date so that on each passing day
after the Effective Date the Employment Term automatically extends to a full
two-year period.

3.             Duties. During the Employment Term:

(a)           The Executive will perform duties assigned by the Company’s
Chairman and Chief Executive Officer or the Company’s Board of Directors (the
“Board”), from time to time; provided that the Executive shall not be assigned
tasks inconsistent with those of President and Chief Operating Officer of the
Company.

(b)           The Executive will devote his full time and best efforts, talents,
knowledge and experience to serving as the Company’s President and Chief
Operating Officer. However, the Executive may devote reasonable time to
activities such as supervision of personal investments and activities involving
professional, charitable, educational, religious and similar types of
activities, speaking engagements and membership on other boards of directors,
provided such activities do not interfere in any material way with the business
of the Company; provided that, the Executive cannot serve on the board of
directors of more than one publicly-traded company without the Board’s written
consent. The time involved in such activities shall not be treated as vacation
time. The Executive shall be entitled to keep any amounts paid to him in
connection with such activities (e.g., director fees and honoraria).


--------------------------------------------------------------------------------




(c)           The Executive will perform his duties diligently and competently
and shall act in conformity with Company’s written and oral policies and within
the limits, budgets and business plans set by the Company. The Executive will at
all times during the Employment Term strictly adhere to and obey all of the
rules and regulations in effect from time to time relating to the conduct of
executives of the Company. Except as provided in (b) above, the Executive shall
not engage in consulting work or any trade or business for his own account or
for or on behalf of any other person, firm or company that competes, conflicts
or interferes with the performance of his duties hereunder in any material way.

4.             Compensation and Benefits. During Executive’s employment
hereunder, Company shall provide to Executive, and Executive shall accept from
Company as full compensation for Executive’s services hereunder, compensation
and benefits as follows:

(a)           Base Salary. The Company shall pay the Executive an annual base
salary (“Base Salary”) of seven hundred fifty thousand dollars ($750,000). The
Board, or such committee of the Board as is responsible for setting the
compensation of senior executive officers, shall review the Executive’s
performance and Base Salary annually and determine whether to adjust the
Executive’s Base Salary on a prospective basis. The first review shall be in the
first quarter of 2007. Such adjusted annual salary then shall become the
Executive’s “Base Salary” for purposes of this Agreement. The Executive’s annual
Base Salary shall not be reduced after any increase, without the Executive’s
consent. The Company shall pay the Executive’s Base Salary according to payroll
practices in effect for all senior executive officers of the Company.

(b)           Incentive Compensation. The Executive shall be eligible to
participate in any annual performance bonus plans, long-term incentive plans,
and/or equity-based compensation plans established or maintained by the Company
for its senior executive officers, including, but not limited to, the Management
Incentive Plan and the Smurfit-Stone Container Corporation 2004 Long-Term
Incentive Plan. The Board (or appropriate Board committee) will determine and
communicate to the Executive his annual incentive plan participation for
subsequent fiscal years, no later than May 31 of such fiscal year.

(c)           Executive Benefit Plans. The Executive will be eligible to
participate on substantially the same basis as the Company’s other senior
executive officers in any executive benefit plans offered by the Company
including, medical, dental, short-term and long-term disability, life, qualified
pension and 401(k), and nonqualified pension and deferred compensation
arrangements. The Company reserves the right to modify, suspend or discontinue
any and all of the plans, practices, policies and programs at any time without
recourse by the Executive, so long as Company takes such action generally with
respect to other similarly situated senior executive officers.

(d)           Perquisites. The Company shall provide to the Executive such
perquisites as are provided to other senior executive officers.

2


--------------------------------------------------------------------------------




(e)           Business Expenses. The Company shall reimburse the Executive for
all reasonable and necessary business expenses incurred in the performance of
services with the Company, according to Company’s policies and upon Executive’s
presentation of an itemized written statement and such verification as the
Company may require.

5.             Payments on Termination of Employment.

(a)           Termination of Employment for any Reason. The following payments
will be made upon the Executive’s termination of employment for any reason:

(i)            Earned but unpaid Base Salary through the date of termination;

(ii)           Any annual incentive plan bonus, or other form of incentive
compensation, for which the performance measurement period has ended, but which
is unpaid at the time of termination;

(iii)          Any accrued but unpaid vacation;

(iv)          Any amounts payable under any of the Company’s executive benefit
plans in accordance with the terms of those plans, except as may be required
under the Internal Revenue Code and the rules and regulations thereunder (the
“Code); and

(v)           Unreimbursed business expenses incurred by the Executive on the
Company’s behalf.

(b)           Voluntary Termination of Employment for Other Than Good Reason. In
addition to the amounts determined under (a) above, if the Executive voluntarily
terminates employment for other than Good Reason, then in addition to the
amounts determined under (a) above, the Executive shall be entitled to a pro
rata portion of the target bonus under the Company’s annual incentive plan for
the year in which such termination occurs.

(c)           Termination of Employment for Death or Disability. In addition to
the amounts determined under (a) above, if the Executive’s termination of
employment occurs by reason of death or Disability, the Executive (or his
estate) will receive a pro rata portion of any bonus payable under the Company’s
annual incentive plan for the year in which such termination occurs determined
based on the highest of (i) the actual annual bonus paid for the fiscal year
immediately preceding such termination, (ii) the target bonus for the fiscal
year in which such termination occurs, or (iii) the actual bonus attained for
the fiscal year in which such termination occurs. For purposes of this
Agreement, “Disability” means the Executive’s long-term disability as defined
under the Company’s long-term disability plan, or if the Executive is not
covered by a long-term disability plan sponsored by the Company, the Executive’s
inability to engage in any substantial gainful activity by reason of any
medically-determined physical or mental

3


--------------------------------------------------------------------------------




impairment that can be expected to result in death or to be of long-continued
and indefinite duration.

(d)           Termination by the Company Without Cause, or Voluntary Termination
by the Executive for Good Reason. If the Company terminates the Executive’s
employment other than for Cause, or the Executive voluntarily terminates his
employment for Good Reason, in addition to the benefits payable under (a), the
Company will pay the following amounts and provide the following benefits:

(i)            The Base Salary and annual bonus that the Company would have paid
under the Agreement had the Executive’s employment continued to the end of the
Employment Term. For this purpose, annual bonus will be determined as the
highest of (A) the actual bonus paid for the fiscal year immediately preceding
such termination, (B) the target bonus for the fiscal year in which such
termination occurs, or (C) the actual bonus attained for the fiscal year in
which such termination occurs.

(ii)           Continued coverage under the Company’s medical, dental, life,
disability, pension, profit sharing and other executive benefit plans through
the end of the Employment Term, at the same cost to the Executive as in effect
on the date of the Executive’s termination. If the Company determines that the
Executive cannot participate in any benefit plan because he is not actively
performing services for the Company, the Company may provide such benefits under
an alternate arrangement, such as through the purchase of an individual
insurance policy that provides similar benefits or, if applicable, through a
nonqualified pension or profit sharing plan. To the extent that the Executive’s
compensation is necessary for determining the amount of any such continued
coverage or benefits, such compensation (Base Salary and annual bonus) through
the end of the Employment Term shall be at the highest rate in effect during the
12-month period immediately preceding the Executive’s termination of employment.

(iii)          The Company will provide the Executive with reimbursement for
club dues on the same basis on which the Executive was receiving such
reimbursement prior to his employment termination through the end of the
Employment Term; and the Company will bear the cost of such reimbursement, at
the same level in effect immediately prior to the Executive’s employment
termination. Reimbursement otherwise receivable by the Executive pursuant to
this paragraph shall be reduced to the extent comparable benefits are actually
received by or made available to the Executive without cost during the 24 month
period following the Executive’s employment termination. The Executive shall
report to the Company any such benefits actually received by or made available
to the Executive.

(iv)          The period through the end of the Employment Term shall continue
to count for purposes of determining the Executive’s age and service with the
Company with respect to (A) eligibility, vesting and the amount of

4


--------------------------------------------------------------------------------




benefits under the Company’s executive benefit plans, and (B) the vesting of any
outstanding stock options, restricted stock or other equity-based compensation
awards.

(v)           The Company will provide the Executive with reimbursement for such
outplacement services as may be selected by the Executive, not to exceed the
amount of reimbursement as is customary for similarly situated executives of the
Company.

(e)          Good Reason. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following without the Executive’s consent: 
(i) assigning duties to the Executive that are materially inconsistent with
those of the position of President and Chief Operating Officer for similar
companies in similar industries (except to the extent the Company promotes the
Executive to a higher executive position); (ii) requiring the Executive to
report to other than the Company’s Chairman and Chief Executive Officer or the
Company’s Board; (iii) the failure of the Company to pay any portion of the
Executive’s compensation within 10 days of the date such compensation is due; or
(iv) (A) during the 24 month period beginning as of the effective date of this
Agreement that the Company and the Executive have agreed that the Executive need
not relocate his primary residence from Atlanta, Georgia, or such longer period
as the Company and the Executive may agree to, the Company requires that the
Company relocate his primary residence from Atlanta, Georgia and (B) thereafter,
the Company requires the Executive to relocate his principal business office to
a location not within 50 miles of either the Company’s principal business office
located in the St. Louis, Missouri metropolitan area, or the Company’s principal
business office located in the Chicago, Illinois metropolitan area (provided,
that, the Company’s requiring the Executive to relocate his principal office
from Chicago to St. Louis, or from St. Louis to Chicago, will not constitute
Good Reason); or (v) the Company’s failure to continue in effect any cash or
stock-based incentive or bonus plan, pension plan, welfare benefit plan or other
benefit plan, program or arrangement, unless the aggregate value of all such
arrangements provided to the Executive after such discontinuance is not
materially less than the aggregate value as of the Effective Date. The
Executive’s termination for a Good Reason under clause (i) or (ii) above must be
preceded by written notice to the Company and an opportunity to cure the alleged
deficiencies. For purposes of this paragraph, “Company” shall mean the Company
and, following any Change in Control, the Surviving Corporation or, if
applicable, the Parent Corporation (as those terms are defined in Section 6(d)).

(f)            Cause. For purposes of this Agreement, “Cause” shall mean the
Executive’s:  (i) willful and continued failure to substantially perform his
duties as an executive of the Company (other than any such failure resulting
from incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, and which gives the
Executive at least 30 days to cure such alleged deficiencies, (ii) willful
misconduct, which is demonstrably and materially injurious to the Company,
monetarily or otherwise, or (iii) engaging in egregious misconduct involving
serious moral turpitude

5


--------------------------------------------------------------------------------




to the extent that his creditability and reputation no longer conforms to the
standard of senior executive officers of the Company.

(g)           Timing of Payments. All payments described above shall be made in
a lump sum cash payment as soon as practicable (but in no event more than 10
days) following the Executive’s termination of employment. If the total amount
of annual bonus is not determinable on that date, the Company shall pay the
amount of bonus that is determinable and the remainder shall be paid in a lump
sum cash payment within 10 days of the date that annual performance results are
finalized.

6.             Change in Control.

(a)           Payments and Benefits Upon Employment Termination After a Change
in Control. If within two years after a Change in Control (as defined below),
the Company terminates the Executive’s employment other than for Cause, or the
Executive voluntarily terminates his employment for Good Reason, the Company
will provide the following payments and benefits to the Executive, in lieu of
those payments and benefits provided under Sections 5(c) or (d) above, but in
addition to the amounts payable under Section 5(a) above:

(i)            Two times the Executive’s Base Salary as in effect on the date of
the Executive’s termination of employment.

(ii)           Two times the highest of (i) the average annual bonus paid for
the two fiscal years immediately preceding the Executive’s employment
termination, (ii) the target bonus for the fiscal year in which such termination
of employment occurs, or (iii) the actual bonus attained for the fiscal year in
which such termination occurs.

(iii)          Continued coverage for a period of 24 months from the Executive’s
termination under the Company’s medical, dental, life, disability and other
welfare benefit plans, at the same cost to the Executive as in effect on the
date of the Change in Control (or, if lower, as in effect at any time
thereafter). If the Company determines that the Executive cannot participate in
any benefit plan because he is not actively performing services for the Company,
the Company may provide such benefits under an alternate arrangement, such as
through the purchase of an individual insurance policy that provides similar
benefits. The amount of such continued coverage shall be determined, if
applicable, by adding 24 additional months of age and service to the Executive’s
actual age and service as of the Executive’s termination date and as if the
Executive earned compensation during such 24-month period at the rate in effect
during the 12-month period immediately preceding his termination date. The
Executive’s eligibility for any retiree medical or life coverage following such
termination date

6


--------------------------------------------------------------------------------




shall also be determined by adding 24 additional months of age and service to
the Executive’s actual age and service as of the termination date.

(iv)          The value of continued coverage for a period of 24 months under
any pension, profit sharing or other retirement plan maintained by the Company.
The value of such coverage under a tax qualified plan may be provided through a
nonqualified pension or profit sharing plan and shall be determined by adding 24
additional months of age and service to the Executive’s actual age and service
at the date of the Executive’s termination of employment and as if the Executive
earned compensation during such 24-month period at the rate in effect during the
12-month period immediately preceding his termination date. In the case of a
defined benefit pension plan, such value shall include any early retirement
subsidies to which the Executive would have become entitled under the plan and
shall be determined using the actuarial factors set forth in such plan.

(v)           The Company will provide the Executive with reimbursement for club
dues on the same basis on which the Executive was receiving such reimbursement
prior to the Change in Control for 24 months following the Executive’s
employment termination. The Company will bear the cost of such reimbursement, at
the same level in effect immediately prior to the Change in Control.
Reimbursement otherwise receivable by the Executive pursuant to this paragraph
shall be reduced to the extent comparable benefits are actually received by or
made available to the Executive without cost during the 24 month period
following the Executive’s employment termination. The Executive shall report to
the Company any such benefits actually received by or made available to the
Executive.

(vi)          Immediate vesting of all stock options, restricted stock units and
other equity-based awards.

(vii)         The Company will provide the Executive with reimbursement for such
outplacement services as may be selected by the Executive, not to exceed the
amount of reimbursement as is customary for similarly situated executives of the
Company.

(b)           Timing of Payment. All payments under paragraphs (a)(i), (ii) and
(iv) above, and paragraph (c) below, shall be made in a lump sum cash payment as
soon as practicable, but in no event more than 10 days after the Executive’s
termination of employment (or the date of the Change in Control, if applicable).
If the total amount of bonus is not determinable on that date, the Company shall
pay the amount of bonus that is determinable, and shall pay the remainder in a
lump sum cash payment within 10 days of the date that annual performance results
are finalized.

(c)  Gross-Up Payment by the Company. In the event that any payment, benefit or
distribution by or on behalf of the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments

7


--------------------------------------------------------------------------------




required under this Section) (the “Payments”) is (i) determined to be an “excess
parachute payment” pursuant to Code Section 280G or any successor or substitute
provision of     the Code, with the effect that the Executive is liable for the
payment of the excise tax described in Code Section 4999 or any successor or
substitute provision of the Code, or (ii) determined to render the Executive
liable for the payment of the excise tax described in Code Section 409A or any
successor or substitute provision of the Code (such excise tax under such
Section 409A or excise tax under such Section 4999 being hereinafter referred to
as an “Excise Tax”), then the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Executive,
after deduction of any Excise Tax on the total Payments and any federal, state
and local income and employment taxes and Excise Tax on the Gross-Up Payment,
shall be equal to the total Payments.

               (i)  All determinations required to be made under this paragraph
(c), and the assumptions to be utilized in arriving at such determination, shall
be made by the certified public accounting firm used for auditing purposes by
the Company immediately prior to the Executive’s employment termination (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive. The Company shall pay all fees and expenses of
the Accounting Firm. Any determination by the Accounting Firm shall be binding
upon the Company and the Executive, except as provided in subparagraph
(ii) below.

               (ii) As a result of the uncertainty in the application of Code
Sections 280G and 4999 and Code Section 409A at the time of the initial
determination by the Accounting Firm hereunder, it is possible that the Internal
Revenue Service (“IRS”) or other agency will claim that a greater or lesser
Excise Tax is due. In the event that the Excise Tax is finally determined to be
less than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, at the time that the amount
of such reduction in Excise Tax is finally determined, the portion of the
Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income and employment taxes imposed on the Gross-Up Payment being repaid by the
Executive to the extent that such repayment results in a  reduction in Excise
Tax and/or a federal, state or local income or employment tax deduction) plus
interest on the amount of such repayment at 120% of the rate provided in Code
Section 1274(b)(2)(B). In the event that the Excise Tax is determined to exceed
the amount taken into account hereunder in calculating the Gross-Up Payment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest,
penalties or additions payable by the Executive with respect to such excess) at
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the total Payments. The Company shall
pay all fees and expenses of the Executive relating to a claim by the IRS or
other agency.

8


--------------------------------------------------------------------------------




(d)           Definition of Change in Control. For purposes of the Agreement, a
“Change in Control” of the Company will be deemed to occur as of the first day
that any one or more of the following condition is satisfied:

(i)            The “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 20 percent (20%) of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Securities”) is accumulated, held or
acquired by a Person (as defined in Section 3(a)(9) of the Exchange Act, as
modified, and used in Sections 13(d) and 14(d) thereof) (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or an affiliate thereof, any corporation owned, directly or
indirectly, by the Company’s stockholders in substantially the same proportions
as their ownership of stock of the Company); provided, however that any
acquisition from the Company or any acquisition pursuant to a transaction that
complies with clauses (A), (B) and (C) of subparagraph (iii) of this paragraph
will not be a Change in Control under this subparagraph (i), and provided
further, that immediately prior to such accumulation, holding or acquisition,
such Person was not a direct or indirect beneficial owner of 20 percent or more
of the Company Voting Securities; or

(ii)           Individuals who, as of the date of the Agreement, constitute the
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or

(iii)          Consummation by the Company of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity (a
“Business Combination”), in each case, unless immediately following such
Business Combination:  (A) more than 60% of the combined voting power of then
outstanding voting securities entitled to vote generally in the election of
directors of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, a corporation that as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries (the
“Parent Corporation”), is represented, directly or indirectly by Company Voting
Securities outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to

9


--------------------------------------------------------------------------------




such Business Combination), and such voting power among the holders thereof is
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Company Voting Securities, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of the combined voting power of the then
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
except to the extent that such ownership of the Company existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv)          Approval by the Company’s stockholders of a complete liquidation
or dissolution of the Company.

However, in no event will a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group that
consummates the Change in Control transaction. The Executive will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Executive is an equity participant in the purchasing company or group (except: 
(i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing Directors).

7.             Restrictive Covenants. In order to protect the Company’s
legitimate business interest and in exchange for the mutual covenants contained
in this agreement, including, but not limited to, the Company’s employment of or
continued employment of the Executive and the disclosure to the Executive of the
Company’s Confidential Information as defined below, the Executive and the
Company agree as follows:

(a)           Definitions. For purposes of this Agreement, the following terms
will be defined as follows:

(i)            “Confidential Information” shall mean the Company’s trade secrets
and all other information unique to the Company and not readily available to the
public, including developments, designs, improvements, inventions, formulas,
compilations, methods, strategies, forecasts, software programs, processes,
know-how, data, research, operating methods and techniques, and all business
plans, strategies, costs, profits, customers, vendors, markets, sales, products,
key personnel, pricing policies, marketing, sales or other financial or business
information, and any modifications or enhancements of any of the foregoing.

(ii)           The term “Business Conducted by the Company or any of its
Affiliates” shall mean all businesses conducted by the Company or any of its

10


--------------------------------------------------------------------------------




Affiliates as of the Effective Date, of whatever kind, within or outside of the
United States.

(iii)          The term “Affiliates” shall mean (A) any entity that directly or
indirectly, is controlled by the Company, and (B) any entity in which the
Company has a significant equity interest.

(b)           Inventions or Developments. The Executive agrees that he will
promptly and fully disclose to the Company all discoveries, improvements,
inventions, formulas, ideas, processes, designs, techniques, know-how, data and
computer programs (whether or not patentable, copyrightable or susceptible to
any other form of protection), made, conceived, reduced to practice or developed
by the Executive, either alone or jointly with others, during his employment
with the Company (collectively, the “Inventions or Developments”). All
Inventions and Developments shall be the sole property of the Company, including
all patents, copyrights, intellectual property or other rights related thereto
and Executive assigns to the Company all rights (if any) that the Executive may
have or acquire in such Inventions or Developments.

Notwithstanding the foregoing, any right of the Company or assignment by the
Executive as provided in this paragraph shall not apply to any Inventions or
Developments for which no equipment, supplies, facility or trade secret
information of the Company or its Affiliates were used and which were developed
entirely on the Executive’s own time, unless: (i) the Inventions or Developments
relate to the Business Conducted by the Company or any of its Affiliates or the
actual or demonstrably anticipated research or development of the Company or any
of its Affiliates; or (ii) the Inventions or Developments result from any work
performed by the Executive for the Company or any of its Affiliates.

(c)           Non-Disclosure of Confidential Information, Inventions or
Developments. The Executive acknowledges that he will have access to
Confidential Information or Inventions or Developments of the Company and/or its
Affiliates and agrees that he shall not, at any time during or after his
employment with the Company (and whether that termination is voluntary or
involuntary), directly or indirectly use, divulge, furnish or make accessible to
any person any Confidential Information or Inventions or Developments, but
instead shall keep all such matters strictly and absolutely confidential.

(d)           No Diversion of Business Opportunities and Prospects. The
Executive agrees that during his employment with the Company: (i) the Executive
shall not directly or indirectly engage in any employment, consulting or other
business activity that is competitive with the Business Conducted by the Company
or any of its Affiliates; (ii) the Executive shall promptly disclose to the
Company all business opportunities that are presented to the Executive in his
capacity as an employee of the Company or which is of a similar nature to the
Business Conducted by the Company or any of its Affiliates or which the Company
or its Affiliates have expressed an interest in engaging in the future; and
(iii) the Executive shall not usurp or take advantage of any such business
opportunity without first offering such opportunity to the Company.

11


--------------------------------------------------------------------------------




(e)           Actions Upon Termination. Upon the Executive’s employment
termination for whatever reason, the Executive shall neither take or copy nor
allow a third party to take or copy, and shall deliver to the Company all
property of the Company, including, but not limited to, all Confidential
Information or Inventions or Developments, regardless of the medium (i.e., hard
copy, computer disk, CD ROM) on which the information is contained.

(f)            Non-Competition. The Executive agrees that so long as he is
employed by the Company and for a period of two (2) years thereafter (the
“Period”), he shall not, without the prior written consent of the Company,
participate or engage in, directly or indirectly (as an owner, partner,
employee, officer, director, independent contractor, consultant, advisor or in
any other capacity calling for the rendition of services, advice, or acts of
management, operation or control), any business that, during the Period, is
competitive with the Business Conducted by the Company or any of its Affiliates
within the United States, Canada, Mexico, and China (hereinafter, the
“Geographic Area”) and which business the Company was engaged (either actively
as a going concern or in the process of developing to market) within the
preceding two years of the Executive’s employment with the Company.

(g)           Non-Solicitation of Employees. The Executive agrees that, during
the Period, he shall not, without the prior written consent of the Company,
directly or indirectly solicit any current employee of the Company or any of its
Affiliates, or any individual who becomes an employee during the Period, to
leave such employment and join or become affiliated with any business that is,
during the Period, competitive with the Business Conducted by the Company or any
of its Affiliates within the Geographic Area.

(h)           Non-Solicitation of Suppliers or Customers. The Executive agrees
that, during the Period, he shall not, without the prior written consent of the
Company, directly or indirectly solicit, seek to divert or dissuade from
continuing to do business with or entering into business with the Company or any
of its Affiliates, any supplier, customer, or other person or entity that had a
business relationship with or with which the Company was actively planning or
pursuing a business relationship at or before the date of termination of his
employment.

(i)            Irreparable Harm. The Executive acknowledges that: (i) the
Executive’s compliance with this Section is necessary to preserve and protect
the Confidential Information, Inventions or Developments and the goodwill of the
Company and its Affiliates, all recognized by the Executive as legitimate
business interests of the Company and its Affiliates, as going concerns;
(ii) any failure by the Executive to comply with the provisions of this
Section will result in irreparable and continuing injury for which there will be
no adequate remedy at law; and (iii) in the event that the Executive should fail
to comply with the terms and conditions of this Section, the Company shall be
entitled, in addition to such other relief as may be proper, to all types of
equitable relief (including, but not limited to, the issuance of an injunction
and/or temporary restraining order) as may be necessary to cause the Executive
to comply with this Section, to restore to the Company its property, and to make
the Company whole.

12


--------------------------------------------------------------------------------




(j)            Survival. The provisions set forth in this Section shall, as
noted, survive termination of this Agreement.

(k)           Forfeiture. If the Executive violates any provision of this
Section, the Executive will forfeit his right to all payments and benefits under
Section 5(d) and Section 6, except to the extent otherwise provided by law.

(l)            Unenforceability. If any provision(s) of this Section shall be
found invalid or unenforceable, in whole or in part, then such
provision(s) shall be deemed to be modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Agreement, as the case may require, and this Agreement
shall be construed and enforced to the maximum extent permitted by law, as if
such provision(s) had been originally incorporated herein as so modified or
restricted, or as if such provision(s) had not been originally incorporated
herein, as the case may be.

8.             Indemnification.  Without limiting any indemnification or other
rights available to Executive under the charter or bylaws of the Company or any
other agreement between the Company and the Executive, if the Executive was, is
or becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, any threatened, pending or
completed action, suit, proceeding, alternative dispute resolution mechanism,
inquiry, investigation or hearing, whether civil, criminal or administrative,
which arises by reason of or in part out of any event, circumstance or
occurrence that takes place either prior to or after the execution of this
Agreement related to the fact that the Executive is or was an officer or
director of the Company, or is or was serving at the request of the Company as
an officer, director, partner, employee, trustee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, or by reason of anything done or not done by the Executive in any
such capacity (a “Claim”), then,  provided that the Executive acted in good
faith (as defined in Section 8.04 of the Second Amended and Restated Bylaws of
the Company, including the non-exclusivity provision thereof) and in a manner
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no reason
to believe that his conduct was unlawful, the Company shall indemnify the
Executive to the fullest extent not prohibited by law as soon as practicable,
but in any event no later than thirty days after written demand is presented to
the Company, against any and all expenses (including without limitation
reasonable attorneys’ fees, travel expenses, fees of experts and filing fees),
judgments, fines, penalties or amount paid in settlement (including interest,
assessments or other charges paid or payable in connection therewith)
(“Expenses”) of such Claim. The Company shall also make payment to the Executive
of any Expenses in advance of the settlement of or final judgment in any action,
suit, proceeding, alternative dispute resolution mechanism, hearing, inquiry or
investigation which constitutes a Claim. Notwithstanding the foregoing, the
Executive shall not be entitled to indemnification or advancement of Expenses
pursuant to this Agreement in connection with any Claim initiated by the
Executive against the Company or any director or officer of the Company unless
the Company has joined in or consented to the initiation of such Claim.

13


--------------------------------------------------------------------------------




9.             Assignment; Successors. This Agreement shall inure to the benefit
of and be binding upon the Company and its successors. The Company may not
assign this Agreement without the Executive’s written consent, except that the
Company’s obligations under this Agreement shall be the binding legal
obligations of any successor to the Company by sale, and in the event of any
transaction that results in the transfer of substantially all of the assets or
business of the Company, the Company will use its best efforts to cause the
transferee to assume the obligations of the Company under this Agreement. The
Executive may not assign this Agreement during his life. Upon the Executive’s
death this Agreement will inure to the benefit of Executive’s heirs, legatees
and legal representatives of the Executive’s estate.

10.           Interpretation. The laws of the State of Illinois shall govern the
validity, interpretation, construction and performance of this Agreement,
without regard to the conflict of laws principles thereof.

11.           Withholding. The Company may withhold from any payment that it is
required to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.

12.           Amendment or Termination. This Agreement may be amended at any
time by written agreement between the Company and the Executive.

13.           Notices. Notices given pursuant to this Agreement shall be in
writing and shall be deemed received when personally delivered, or on the date
of written confirmation of receipt by (i) overnight carrier, (ii) telecopy,
(iii) registered or certified mail, return receipt requested, addressee only,
postage prepaid, or (iv) such other method of delivery that provides a written
confirmation of delivery. Notice to the Company shall be directed to:

Smurfit-Stone Container Corporation

150 North Michigan Avenue

Chicago, Illinois 60610

Attention:  General Counsel

The Company may change the person and/or address to whom the Executive must give
notice under this Section by giving the Executive written notice of such change,
in accordance with the procedures described above. Notices to or with respect to
the Executive will be directed to the Executive, or to the Executive’s
executors, personal representatives or distributees, if the Executive is
deceased, or the assignees of the Executive, at the Executive’s home address on
the records of the Company.

14.           Severability. If any provisions(s) of this Agreement shall be
found invalid or unenforceable by a court of competent jurisdiction, in whole or
in part, then it is the parties’ mutual desire that such court modify such
provision(s) to the extent and in the manner necessary to render the same valid
and enforceable, and this Agreement shall be construed and enforced to the
maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

14


--------------------------------------------------------------------------------




15.           Entire Agreement. This Agreement sets forth the entire agreement
and understanding between the Company and the Executive and supersedes all prior
agreements and understandings, written or oral, relating to the subject matter
hereof; provided, however, that the terms of the letter agreement between the
parties dated May 11, 2006 shall be deemed to supplement this Agreement.

16.           Consultation With Counsel. Executive acknowledges that he has had
a full and complete opportunity to consult with counsel of the Executive’s own
choosing concerning the terms, enforceability and implications of this
Agreement, and the Company has made no representations or warranties to the
Executive concerning the terms, enforceability or implications of this Agreement
other than as are reflected in this Agreement.

17.           No Waiver. No failure or delay by the Company or the Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof. No modification, amendment or waiver of this Agreement nor consent to
any departure by the Executive from any of the terms or conditions thereof,
shall be effective unless in writing and signed by the Chairman of the Company’s
Board. Any such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

18.           Effect on Other Obligations. Payments and benefits herein provided
to be paid to the Executive by the Company shall be made without regard to and
in addition to any other payments or benefits required to be paid the Executive
at any time hereafter under the terms of any other agreement between the
Executive and the Company or under any other policy of the Company relating to
compensation, or retirement or other benefits. No payments or benefits provided
the Executive hereunder shall be reduced by any amount the Executive may earn or
receive from employment with another employer or from any other source.
Contemporaneous with Executive’s termination of employment for any reason, the
Executive will resign from all offices and positions the Executive may hold with
the Company and any Affiliates, and from the Board or the board of directors of
any Affiliate, if applicable.

19.           Survival. All Sections of this Agreement survive beyond the
Employment Term except as otherwise specifically stated.

20.           Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning thereof.

21.           Counterparts. The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

 

 

/s/ Steven J. Klinger

 

 

 

 

STEVEN J. KLINGER

 

By:

 

/s/ Patrick J. Moore

 

 

 

Its:

Chairman, President and Chief Executive Officer

 

15


--------------------------------------------------------------------------------